Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application claims benefit of provisional application 62/942508, filed December 2, 2019.  Claims 1-10, 17-22, 24, 26, 27, 29, 31, and 33-35 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted February 16, 2021 is acknowledged wherein claims 17, 18, 21, 22, 24, and 31 are amended and claims 11-16, 23, 25, 28, 30, and 32 are canceled.

Drawings
	Figure 1/27 in the drawings is objected to because the text labeling the individual peaks (i.e. numbers below the peaks) is too low-resolution to be clearly legible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4-9 describe the compound as being characterized by four or more, six or more, or eight or more peaks with certain d-spacings.  Firstly, these claims do not specify what context these peaks occur in, for example as peaks on a spectrogram, diffractogram, or chromatogram obtained by a particular method.  Secondly, the d-spacings are described as “about 14.1, 12.9, 10.1, 8.8, 6.5, 5.5, 5.1, 4.8, and 4.4 Å.” This implies that all nine peaks indicated in this claim are required.  For the sake of this office action these claims will be interpreted as if they referred to the compound having an x-ray powder diffraction pattern containing four, six, or eight or more peaks selected from the group consisting of these nine peaks.
	Claim 27 claims a method for achieving one of a number of effects in a patient.  Of these effects, one is listed as “decreasing the minimal dose for reduction of the level of microbia to an undetectable level.” This claim lacks an essential element, namely the specific agent for which the minimal dose is reduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10, 17-22, 24, 26, 27, 29, 31, and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of formula I and the specific polymorphic crystal form described by claims 4-9, does not reasonably provide enablement for all possible polymorphs of this compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is directed to a compound which is a salt of formula (I) and additionally to polymorphs thereof, which are interpreted as meaning specific characterized crystal forms.
	The state of the prior art:  It is well known in the prior art that many organic compounds can form multiple alternate crystal forms.  However, prediction of said forms is not routine or well understood.  According to Morisette et al. (Reference included with PTO-892) the prediction of crystal forms and their relative stability by ab initio calculations remains a formidable challenge, and discovery of crystal forms is carried out experimentally by mechanical screening. (p. 277 left column first paragraph) While high-throughput screening methods have been proposed for crystal form discovery, these method sore more complicated than traditional HT drug discovery methods, and have not been widely applied. (p. 279 left column) As described by Oganov et al. and Cruz-Cabeza et al. (References included with PTO-892) while computational methods to predict crystal structure have advanced they do not yet correlate directly with actual experimental practice or allow those skilled in the art to correctly predictand make all of the possible crystal structures of a given molecule, especially when, as is true in the present claims, salts and hydrates are taken into account.
	The relative skill of those in the art:  The relative skill of those in the art is high.
	The predictability or unpredictability of the art:  As discussed above, screening crystal forms of a new drug is unpredictable.  While methods for carrying out such predictions are being developed and have met with success, they have not been translated into the pharmaceutical art in a way that would allow for those skilled in the art to routinely predict and make the crystal forms of a new drug.
	The Breadth of the claims:  The claims describe a compound of formula I which is a hydrochloride, phosphate, or acetate salt, and include “a polymorph thereof,” thereby encompassing all specific crystal forms of said compounds.
	The amount of direction or guidance presented:  The present disclosure describes the parent compound cethromcin and the claimed salts, and furthermore describes experiments wherein specific crystal forms of these compounds are prepared.  However, the disclosure does not generally describe methods for predicting and making new crystal forms that would allow one skilled in the art to exhaustively characterize all new forms of this compound.
The presence or absence of working examples: Applicant’s disclosure includes working examples of specific polymorphs.  However, these polymorphs are obtained experimentally by trying various sets of conditions, rather than as part of any systematic effort at characterizing and predicting new polymorphs that could be used to exhaustively predict all possible crystal polymorphs of the claimed compound.
The quantity of experimentation necessary:  As discussed above, the computational prediction of crystal forms has not advanced to the point where it would be regarded as routine for molecules of the complexity of the claimed compound I.  In order to obtain all of the possible crystal polymorphs of the claimed compound, one of ordinary skill in the art would have had to undertake a program of novel experimentation representative of all possible crystallization conditions.  Doing so would represent an undue burden of unpredictable experimentation necessary to carry out the full scope of the invention.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims and the lack of guidance or working examples, Applicants fail to provide information sufficient to practice the claimed invention for all possible polymorphs of the claimed compounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 17-19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Or et al., (US patent 5866549, Cited in PTO-892)
	Independent claim 1 claims a compound of formula (I) which is a hydrochloride, phosphate, or acetate salt of the known macrolide antibiotic cethromycin.  Dependent claims 2, 3, and 10 are directed to more specifically defined salts.  Dependent claim 17 claims a pharmaceutical composition of this compound together with a pharmaceutically acceptable carrier.  Dependent claims 18, 19, 21, and 22 claims methods of treating a bacterium or bacterial infection using these compounds.
	Or et al., discloses 6-O-substituted macrolide compounds (column 2 lines 5-9) These compounds include formula (III) which encompasses the claimed compound cethromycin. (column 2 lines 28-38) A specific embodiment is disclosed which is the claimed compound cethromycin. (Column 102 formula IX, example no. 120) These compounds can be prepared as pharmaceutically acceptable carriers including one or more pharmaceutically acceptable excipients. (column 57 lines 35-41) They can further be administered to a patient to treat or prevent a bacterial infection, (column 60 lines 44-67) thereby disclosing the method described by claims 18, 19, 21, and 27.
Or et al. does not specifically disclose a salt of formula I having a counterion (M) in a ratio of between 0.5 and 3.5.  However, OR et al. does disclose that theses compounds can be prepared as pharmaceutically acceptable salts, which are defined as including acid addition salts with inorganic acids such as hydrochloric or phosphoric acid, or organic acids such as acetic acid. (column 38 lines 43-50) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to prepare these compounds as a pharmaceutically acceptable acid addition salt with one of the recited acids.  One of ordinary skill in the art would have considered it to be obvious to try various pharmaceutical forms including acid addition salts of the various compounds exemplified by Or et al., as suggested by the disclosure of this reference.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1-3, 10, 17, 18, 20-22, 24, 26, 29, 31, and 33 are rejected under 35 U.S.C. 103 as being obvious over Sullivan et al. (PCT international publication WO2015/033023, reference included with PTO-892)
	Independent claim 1 claims a compound of formula (I) which is a hydrochloride, phosphate, or acetate salt of the known macrolide antibiotic cethromycin.  Dependent claims 2, 3, and 10 are directed to more specifically defined salts.  Dependent claim 17 claims a pharmaceutical composition of this compound together with a pharmaceutically acceptable carrier.  Dependent claims 18, 19, 21, and 22 claims methods of treating a bacterium or bacterial infection using these compounds.  Dependent claims 20, 24, 26, 29, 31, and 33 claim a method of treating a protozoal infection such as malaria.
Sullivan et al. discloses drugs for treating liver-stage malaria. (p. 2 paragraph 6) These drugs include cethromycin, which is the compound of formula (I) in the present claims, and salts and solvates thereof. (p. 4 paragraph 7) Sullivan et al. further discloses pharmaceutical compositions comprising primaquine, cethromycin, and a pharmaceutically acceptable carrier, which comprise an additional infectious agent as described in claim 22.  Sullivan et al. further discloses a method of treating a plasmodium infection comprising administering to a subject in need thereof one of the aforementioned compounds and one or more additional antimalarial compounds.  Pharmaceutically acceptable salts can include inorganic acid addition salts such as hydrochloride or phosphoric acid salts or organic acid addition salts such as acetic acid salts, as well as hydrates. (p. 8 paragraph 11 – p. 9 paragraph 22) Plasmodium infections include infection with plasmodium falciparum. (p. 10 paragraph 14)
While Sullivan et al. does not specifically disclose the specific acid addition salts described in formula (I) in the present claims, it would have been obvious to one of ordinary skill in the art at the time of the invention to prepare this compound as one of the claimed salts such as a hydrochloric acid or acetic acid addition salt.  One of ordinary skill in the art would have seen the disclosure of salts of cethromycin and the specific mention of these salts in the disclosure as suggesting making these compounds. 
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	10/6/2022